Citation Nr: 1817402	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a vertigo disorder, to include as secondary to bilateral hearing loss and service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 (notice was not sent until May 2011) rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Service connection for bilateral hearing loss and for vertigo was denied therein.  The Veteran appealed both of these determinations.  At this time, the Board has recharacterized the vertigo issue as an issue concerning a vertigo disorder to encompass all relevant diagnoses.  Review of the claims file shows that additional development is required for it as well as the bilateral hearing loss issue.  As such, this matter is REMANDED in its entirety.  

REMAND

VA's duty to assist includes making as many requests as necessary to obtain VA treatment records, unless it is concluded that they do not exist or further requests would be futile.  38 U.S.C. § 5103A(b)(3) (2012); 38 C.F.R. § 3.159(c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claimant must be asked to submit private treatment records or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2017).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2017).  The claimant is to be notified if any requested records cannot be or are not obtained.  38 U.S.C. § 5103A(b)(2) (2012); 38 C.F.R. § 3.159(e)(1) (2017).

VA treatment records, some of which concern the Veteran's bilateral hearing loss and vertigo disorder, dated into February 2018 are available.  Others may be created during the pendency of this remand.  A request or requests for them must be made.  In October 2011, the Veteran submitted one VA 21-4142 form containing information and authorization for two private facilities involved in treating the aforementioned conditions.  Records from them were not sought by VA in a timely manner.  The Veteran then failed to respond when asked to resubmit separate 21-4142 forms for each facility in April 2012.  Yet, he requested to try again in November 2012.  To date, VA has not responded to this request.  It is granted now.  If enough information and authorization is submitted by the Veteran on remand, an initial request with follow-up requests as necessary must be made.  Notice to him and his representative finally must be made concerning unsuccessful requests.

Additionally, the duty to assist includes providing a medical examination and/or opinion when there is evidence of a current disability or at least symptoms thereof, evidence of an event, injury, or disease during service or manifestation of a disease during its presumptive period thereafter, an indication of a nexus between the aforementioned, and insufficient evidence for adjudication.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication of a nexus threshold.  McLendon, 20 Vet. App. at 79.  So does a possible relationship to an already service-connected disability.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).

No VA medical examination has been provided with respect to the Veteran's vertigo disorder.  He has a current disability, as his VA treatment records include diagnoses of vertigo and Meniere's disease.  His loud noise exposure during service is conceded, given his specialty as a cannon crewmember, and he further has reported close proximity to explosions as well as vertigo during service.  The Board takes notice that Meniere's disease often is associated with tinnitus, for which the Veteran is service-connected, and bilateral hearing loss, for which he is seeking service connection.  More evidence concerning the precise nature of the Veteran's disability and confirming whether or not it is related to a service-connected disability is needed.  As such, arrangements must be made for a VA medical examination and opinion on remand.  The appropriate clinician to do so was identified at a January 2011 VA medical examination (see below) as an ear, nose, and throat (ENT) doctor.

If VA obtains a medical examination or medical opinion for a service connection issue, the duty to assist requires that it be adequate so adjudication will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's entire history thus must be considered, factual premises must be accurate, and there must be a clearly and fully explained supporting rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  It also must address all applicable theories of entitlement.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  

The Veteran's diagnosed bilateral hearing loss was deemed less likely than not caused by his loud noise exposure during service at the January 2011 VA medical examination.  His reports of hearing problems since were acknowledged, but the rationale was that he had normal hearing at discharge.  Why this is important was not explained, however.  This is particularly needed because hearing loss during service, and thus at separation, is not required.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). All that is required is a medically sound basis, such as a threshold shift signifying worsening during service, for attributing current hearing loss to loud noise exposure during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Arrangements for a new VA medical opinion taking this into account must be made on remand.  If necessary, the opining medical professional may conduct another examination as well.

Pertinent evidence finally is to undergo initial review by the agency of original jurisdiction (AOJ), which in most circumstances is a RO.  Additional pertinent evidence that becomes available after certification to the Board thus must be referred back to the AOJ for this purpose.  38 C.F.R. § 20.1304(c) (2017).  Exceptions are when the claimant or his/her representative waives this review right or when the benefit sought is allowed in full by the Board.  Id.  Waiver is automatic, unless otherwise conveyed by the claimant or his/her representative in writing, with respect to substantive appeals received on or after February 2, 2013.  38 U.S.C. § 7105(e)(1) (2012).

Subsequent to the November 2012 statement of the case (SOC) last adjudicating this matter, additional pertinent evidence was associated with the claims file.  The SOC indicates that VA treatment records dated as late as October 2012 were considered.  However, it is reiterated that VA treatment records dated at least as late as February 2018 is available.  Limited private treatment records, of potential relevance, also are available.  The Board cannot allow the benefit sought for either issue of this matter now.  Service connection cannot be granted at this time, in other words.  Further, waiver cannot be presumed since the Veteran's substantive appeal was received in December 2012.  Neither he nor his representative has submitted a waiver either.  The RO, which here is the AOJ, accordingly must conduct initial review of the aforementioned as well as any additional pertinent evidence procured on remand.

Based on the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding VA treatment records dated from February 2018 to present.  Also ask the Veteran either to submit all outstanding relevant private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  This includes, but is not limited to, those from the two facilities identified previously (Sure Care, Kettering Medical Center).  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

2.  After completing paragraph 1, arrange for an audiologist or other appropriate clinician to render an opinion concerning the Veteran's bilateral hearing loss.  Whether an examination, to include interviewing the Veteran and conducting necessary tests, is needed is left to the clinician's discretion.  In any event, the claims file shall be reviewed.  An answer next shall be provided for the question of whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his conceded loud noise exposure during service.  

A clear and full explanation shall be provided in support of the opinion.  Pertinent medical principles thus should be discussed as they relate to the evidence.  In this regard, please note that hearing loss during service to include at separation is not required.  A copy of, or at least a citation to, any medical literature discussed also should be provided.  Each of the aforementioned actions finally shall be documented in a report to be placed in the claims file.  

3.  After completing paragraphs 1 and 2, arrange for the Veteran to undergo a VA medical examination regarding his vertigo disorder.  The examiner shall be an ENT doctor or other appropriate clinician.  This examiner shall review the claims file, interview the Veteran regarding his relevant history as well as his current symptoms, and conduct all necessary tests.  Any vertigo disorder present next shall be diagnosed.  Please note in this regard that VA treatment records include diagnoses of vertigo and Meniere's disease.  An explanation shall be provided for any conflict among the evidence with respect to diagnosis.  

An answer then shall be provided for the questions of whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosis:  a) is related to the Veteran's service, whether loud noise exposure and close proximity to explosions or otherwise, b) was caused by his service-connected tinnitus or other service-connected disability (if this benefit is granted for bilateral hearing loss, or c) has been aggravated (permanently worsened beyond natural progression) by his service-connected tinnitus or other service-connected disability (if this benefit is granted for bilateral hearing loss).

The clinician further shall opine as to the level of any such aggravation.  A clear and full explanation shall be provided in support of each opinion.  Pertinent medical principles thus should be discussed as they relate to the evidence.  A copy of, or at least a citation to, any medical literature discussed also should be provided.  Each of the aforementioned actions finally shall be documented by the clinician in a report to be placed in the claims file.  

4.  Finally, take into account all pertinent evidence (whether previously considered or additional) and readjudicate this matter.  Issue a rating decision if the determination for one or both issues is favorable to the Veteran.  If the determination for one or both issues is unfavorable to him, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to a SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made-as may his failure to report for a scheduled VA medical examination.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional argument along with additional evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2017).

